DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 
This action is responsive to the following communications: the application and the Information Disclosure Statements (IDS) filed April 12, 2021 and July 20, 2022.

Claims 1-13 are pending in the application.  Claim 1 is an independent claim.

Information Disclosure Statement
Acknowledgement is made of Applicant’s IDSs submitted on April 12, 2021 and July 20, 2022.  The IDS submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10,998,329 to Koshizawa et al. (referred to hereafter as “Koshizawa”). Although the claims at issue are not identical, they are not patentably distinct from each other because of the following:

Regarding claim 1, Koshizawa claim 1 includes a method for forming a plurality of nonvolatile memory cells {“A method for forming a plurality of nonvolatile memory cells, comprising: forming, on a substrate, a stack of alternating layers of metal including a first layer of metal and a second layer of metal different from the first layer of metal”}, comprising: forming, on a substrate, a stack of alternating layers of a first layer of metal and a second layer of metal different from the first layer of metal {“forming, on a substrate, a stack of alternating layers of metal including a first layer of metal and a second layer of metal different from the first layer of metal”}; forming at least one memory hole in the stack of alternating layers of the first layer of metal and the second layer of metal {“forming at least one memory hole in the stack of alternating layers of the first layer of metal, the second layer of metal”}; depositing in the at least one memory hole {“depositing in the at least one memory hole”}: a layer of silicon nitride (SiN) atop a first layer of silicon oxide (SiO) {“a layer of SiN atop the first layer of silicon oxide”}; a second layer of SiO atop the layer of SiN {“a second layer of silicon oxide atop the layer of SiN”}; a layer of poly-silicon (poly-Si) atop the second layer of SiO to form a poly-Si channel {“a layer of poly-Si atop the second layer of silicon oxide to form a poly-Si channel”}; and a core silicon oxide to fill the poly-Si channel {“a core silicon oxide to fill the poly-Si channel”}; removing the first layer of metal to form spaces between alternating layers of the second layer of metal {removing the first layer of metal to form spaces between the alternating layers of the second layer of metal }; and one of depositing a first layer of material to partially fill the spaces to leave air gaps therein or depositing a second layer of material to fill the spaces {“one of depositing a first layer of material to partially fill the spaces to leave air gaps therein or depositing a second layer of material to fill the spaces”}.Regarding claim 2 (that depends from claim 1), Koshizawa claim 2 includes depositing the first layer of material to partially fill the spaces to leave air gaps therein or depositing the second layer of material in the spaces is performed using one of chemical vapor deposition or atomic layer deposition {“depositing the first layer of material to partially fill the spaces to leave air gaps therein or depositing the second layer of material in the spaces is performed using one of chemical vapor deposition or atomic layer deposition”}.Regarding claim 3 (that depends from claim 1), Koshizawa claim 3 includes the first layer of metal and the second layer of metal are deposited using at least one of chemical vapor deposition and physical vapor deposition {“the first layer of metal and the second layer of metal are deposited using at least one of chemical vapor deposition and physical vapor deposition”}.Regarding claim 4 (that depends from claim 1), Koshizawa claim 4 includes removing the first layer of metal is performed using one of: a dry chemical etch process containing F chemistries comprising fluorine compounds including at least one of SF6, CF4, CHF4, CH3F, C2F6, C4F8, or NF3; or a wet etch process {“wherein removing the first layer of metal is performed using one of: a dry chemical etch process containing F chemistries comprising fluorine compounds including at least one of SF6, CF4, CHF4, CH3F, C2F6, C4F8, or NF3; or a wet etch process”}.
Regarding claim 5 (that depends from claim 1), it would have been obvious to one of ordinary skill in the art to provide a common source for the Koshizawa device to function.  It further would have been obvious to use typical source materials such as tungsten or poly-Si for the source.  Thus, it would have been obvious to one of ordinary skill in the art for the claimed Koshizawa process substrate to comprise a common source layer. Regarding claim 6 (that depends from claim 5), it would have been obvious to one of ordinary skill in the art to provide a common source for the Koshizawa device to function.  It further would have been obvious to use typical source materials such as tungsten or poly-Si for the source.  Thus, it would have been obvious to one of ordinary skill in the art for the claimed Koshizawa process substrate to have a comprise common source layer that comprises at least one of tungsten, SiN, or poly-Si. Regarding claim 7 (that depends from claim 1), Koshizawa claim 1 includes depositing a layer of aluminum oxide (AlO) in the at least one memory hole {“depositing in the at least one memory hole: a layer of aluminum oxide (AlO)”}.Regarding claim 8 (that depends from claim 7), Koshizawa claim 1 includes depositing the first layer SiO atop the layer of AlO {“depositing in the at least one memory hole…a first layer of silicon oxide atop the layer of AlO”}.Regarding claim 9 (that depends from claim 8), Koshizawa claim 4 includes forming the at least one memory hole is performed using a dry chemical etch process containing F chemistries comprising fluorine compounds including at least one of SF6, CF4, CHF4, CH3F, C2F6, C4F8, or NF3 {“forming the at least one memory hole is performed using a dry chemical etch process containing F chemistries comprising fluorine compounds including at least one of SF6, CF4, CHF4, CH3F, C2F6, C4F8, or NF3”}.

Regarding claim 10 (that depends from claim 9), Koshizawa claim 6 includes prior to removing the first layer of metal to form spaces between the alternating layers of the second layer of metal: forming at least two slits through the first layer of metal, the second layer of metal, and the layer of SiN and poly-Si using F-based chemistry comprising fluorine compounds including at least one of SF6, CF4, CHF4, CH3F, C2F6, C4F8, or NF3; removing the layer of SiN and poly-Si from the substrate using one of a wet etch process or a chemical dry etch process; removing, from the at least one memory hole in an area that was occupied by the layer of SiN and poly-Si prior to removal thereof, the layer of AlO, the first layer of silicon oxide atop the layer of AlO, the layer of SiN atop the first layer of silicon oxide, and the second layer of SiO atop the layer of SiN using the chemical dry etch process; and depositing a layer of phosphorous doped poly-Si on the substrate in place of a removed layer of AlO, a removed first layer of silicon oxide, a removed layer of SiN, and a removed second layer of silicon oxide to cover a portion of the poly-Si channel {“prior to removing the first layer of metal to form spaces between the alternating layers of the second layer of metal: forming at least two slits through the first layer of metal, the second layer of metal, and the layer of SiN and poly-Si using F-based chemistry comprising fluorine compounds including at least one of SF6, CF4, CHF4, CH3F, C2F6, C4F8, or NF3; removing the layer of SiN and poly-Si from the substrate using one of a wet etch process or chemical dry etch process; removing, from the at least one memory hole in an area that was occupied by the layer of SiN and poly-Si prior to removal thereof, the layer of AlO, the first layer of silicon oxide atop the layer of AlO, the layer of SiN atop the first layer of silicon oxide, and the second layer of silicon oxide atop the layer of SiN using a chemical dry etch process; and depositing a layer of phosphorous doped poly-Si on the substrate in place of the removed layer of AlO, the removed first layer of silicon oxide, the removed layer of SiN, and the removed second layer of silicon oxide to cover a portion of the poly-Si channel”}.
Regarding claim 11 (that depends from claim 10), Koshizawa claim 7 includes  subsequent to removing the first layer of metal to form spaces between the alternating layers of the second layer of metal and prior to one of depositing the first layer of material to partially fill the spaces to leave air gaps therein or depositing the second layer of material to fill the spaces: removing, from the at least one memory hole in an area that was occupied by the layer of first metal prior to removal thereof, the layer of AlO, the first layer of silicon oxide atop the layer of AlO, and the layer of SiN atop the first layer of silicon oxide using the chemical dry etch process {“subsequent to removing the first layer of metal to form spaces between the alternating layers of the second layer of metal and prior to one of depositing the first layer of material to partially fill the spaces to leave air gaps therein or depositing the second layer of material to fill the spaces: removing, from the at least one memory hole in an area that was occupied by the layer of first metal prior to removal thereof, the layer of AlO, the first layer of silicon oxide atop the layer of AlO, and the layer of SiN atop the first layer of silicon oxide using the chemical dry etch process”}. Regarding claim 12 (that depends from claim 1), Koshizawa claim 8 includes the first layer of metal is at least one of tungsten (W), molybdenum (Mo), tantalum (Ta), niobium (Nb), osmium (Os), zirconium (Zr), iridium (Ir), rhenium (Re), titanium (Ti), Ti nitride (TiN), TaN, WN, MoN, ZrN, WOx, RuOx, and IrOx, wherein the second layer of metal is one of W, Mo, Ta, Ru, Nb, Os, Zr, Ir, Re, and Ti, wherein the first layer of material is silicon oxide, and wherein the second layer of material is a low k oxide {“wherein the first layer of metal is at least one of tungsten (W), molybdenum (Mo), tantalum (Ta), niobium (Nb), osmium (Os), zirconium (Zr), iridium (Ir), rhenium (Re), titanium (Ti), Ti nitride (TiN), TaN, WN, MoN, ZrN, WOx, RuOx, and IrOx, wherein the second layer of metal is one of W, Mo, Ta, Ru, Nb, Os, Zr, Ir, Re, and Ti, wherein the first layer of material is silicon oxide, and wherein the second layer of material is a low k oxide”}.Regarding claim 13 (that depends from claim 12), Koshizawa claim 9 includes the low k oxide is one of silicon oxide or silicon dioxide having a dielectric constant that is less than or equal to 3.9. {“”the low k oxide is one of silicon oxide or silicon dioxide having a dielectric constant that is less than or equal to 3.9”}.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Carpenter whose telephone number is (571)270-5140.  The examiner can normally be reached on Monday through Friday from 9AM to 5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached at (571)272-1945.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Robert K Carpenter/Primary Examiner, Art Unit 2826